                   Case 20-50771-BLS              Doc 8      Filed 11/05/20         Page 1 of 2




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

------------------------------------------------------x
                                                      :
In re                                                 :         Chapter 7
                                                      :
HERITAGE HOME GROUP, LLC, et al.,1 :                            Case No. 18-11736 (BLS)
                                                      :
                           Debtors.                   :         (Jointly Administered)
                                                      :
------------------------------------------------------x
                                                      :
ALFRED T. GIULIANO, in his capacity as :
Chapter 7 Trustee of HERITAGE HOME :
GROUP, LLC et al.,                                    :
                                                      :
                  Plaintiff,                          :
                                                      :
v.                                                    :         Adv. Proc. No. 20-50771 (BLS)
                                                      :
WAYNE INDUSTRIES, INC.                                :
                                                      :         Re: Docket No. 7
                  Defendant.                          :
                                                      :
------------------------------------------------------x

                                       CERTIFICATE OF SERVICE

         I, J. Zachary Noble, hereby certify that on November 5, 2020, I caused a copy of the

Order Approving Second Stipulation for Extension of Time to Respond [Docket No. 7] to be

served upon the parties identified on the attached list in the manner indicated.



                                                                 /s/ J. Zachary Noble
                                                                J. Zachary Noble (No. 6689)




         1
          The Debtors in these cases, along with the last four digits of each Debtor’s tax identification numbers, are:
Heritage Home Group LLC (9506); HH Global II B.V. (0165); HH Group Holdings US, Inc. (7206); HHG Real
Property LLC (3221); and HHG Global Designs LLC (1150). The Debtors’ corporate headquarters was located at
1925 Eastchester Drive, High Point, North Carolina 27265.


RLF1 24271304v.1
                   Case 20-50771-BLS   Doc 8   Filed 11/05/20   Page 2 of 2




                                        SERVICE LIST


Via E-mail

William J. Burnett
Damien Nicholas Tancredi
Flaster/Greenberg P.C.
1201 N. Orange Street
Suite 301
Wilmington, DE 19801
william.burnett@flastergreenberg.com
damien.tancredi@flastergreenberg.com




RLF1 24271304v.1
